DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein, by allowing power status to be turned on/off using the main body as medium, the steering wires act as electrodes” in lines 11-12, which is vague and indefinite.  It is not clear what is meant by “using the main body as medium”.  The examiner suggests using configured to language in order to make clear what this recitation is trying to claim.
Claim 1 recites the limitation "first and second electrodes" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim in light of the recitation of “the steering wires act as electrodes” in line 12 of the claim.  It is not clear whether this are the same or different elements.  Additionally, subsequent recitation of “the first and second electrodes” in the dependent claims are similarly vague and indefinite.
Claim 3 recites the limitation "the steering wires to act as RF electrodes" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim in light of the recitations of “the steering wires act as electrodes” in line 12 of claim 1 and “first and second electrodes” in line 13 of claim one.  It is not clear whether these are the same or different elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (2009/0163915) in view of Koblish (2019/0038349) and McClurken et al (2005/0090816).
	Referring to claim 1, Potter teaches an epidural catheter (ablation catheter system 10 [0021], Fig. 1; disclosed as medical catheter [0002], therefore understood to be usable as an epidural catheter), comprising:  a main body (ablation catheter system 10 [0021], Fig. 1); an inserting part being connected to the main body and being inserted inside a physical body (ablation catheter 20 [0021], Fig. 1); and a manipulating part being provided in the main body (handle actuator 50 [0022], Fig. 1) and being connected to the inserting part or an internal assembly part of the inserting part, so as to manipulate the inserting part or to perform a function of the inserting part (triggers of handle actuator 50 pull wires 26 and bend distal portion of catheter 20 [0022], Figs. 2-3), wherein two steering wires are interpolated in the inserting part (pull wires 26 within catheter 20 Fig. 2), the two steering wires being manipulated by the manipulating part so as to allow flexion of the inserting part to be controlled (triggers of handle actuator 50 pull wires 26 and bend distal portion of catheter 20 [0022], Figs. 2-3), and
wherein, by allowing power status to be turned on/off, the steering wires act as electrodes (pull wires can be energy conducting and connected to energy source [0031]; it is understood that energy source is not in a perpetually active state, therefore on/off states implicit).  Potter teaches a first (31) and second electrodes (25) wherein the first electrode has a dome shape and the first and second electrodes are coupled to the distal ends of the two steering wires, respectively, and the first and second electrodes are spaced apart from each other (paragraphs 0023 and 0031; Figure 2)
While Potter discloses an energy generation function, Potter fails to specifically disclose that the energy is RF, and fails to further disclose using the main body as medium for allowing the power status to be turned on/off.  Koblish, in an analogous catheter, discloses an RF generation function (ablation catheter with RF source [0202]), and using the main body as medium (energy source/signal source may be incorporated within the handle of a medical instrument [0202]; therefore, implicit on/off states would be acted upon via the handle/main body).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the catheter of Potter the RF source as taught by Koblish in order to apply RF energy for ablation [0202] and to be in an easy to reach spot for the user.
Potter teaches a first and second electrode, however fails to teach that the second electrode have a dome shape and that the first and second electrodes are symmetrical.  McClurken et al teaches an analogous catheter with an RF generation function comprising a main body (5m) with a first and second electrodes (25a and 25b) having a dome shape wherein the first and second electrodes are symmetrical and spaced apart from each other (paragraphs 0340-0341; Figures 55-64, 80, 82 and 87).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes, as taught by Potter, to be dome shaped and symmetrical, as taught by McClurken, in order to utilize blunt dissection which is less likely to tear or damage larger structures (paragraph 0251)

Referring to claim 2, the modified Potter reference teaches wherein the inserting part is a form of a soft tube (Figure 1) since soft is understood to mean having any level of flexibility.

Referring to claims 5 and 6, the modified Potter reference is capable of wherein a first RF magnetic field generated in a first area having a first distance between the first and second electrodes is greater than a second RF magnetic field generated in a second area having a second distance between the first and second electrodes, wherein the first distance is less than the second distance and wherein a direction and distribution of an RF electric field of the first and second electrodes is adjusted in accordance with the first and second distance between the first and second electrodes (paragraphs 0023 and 0031; Figures 1 and 2). This is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  This is functional language not tied to any claimed structure.


Referring to claim 7, the modified Potter reference teaches wherein a diameter of the first and second electrodes having the dome shape is identical to a diameter of the inserting part (paragraphs 0340-0341; Figures 55-64, 80, 82 and 87 of McClurken).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 20090163915 A1), Koblish (US 20190038349 A1) and McClurken et al (2005/0090816) further in view of Rioux (US 20180014880 A1) and Thompson (US 20150238248 A1).
The Potter and Koblish combination discloses the epidural catheter of claim 1, Koblish further discloses wherein the main body is equipped with an RF generator (energy source/signal source may be incorporated within the handle of a medical instrument [0202]), and Potter further discloses wherein the manipulating part comprises: a lever being connected to an opposite end of an inserting part of the steering wires, so as to pull the steering wires or release pulling of the steering wires (triggers of the handle actuator 50 Fig. 1, corresponding to the lever, for pulling pull wires 26 [0022]).
Potter/Koblish fail to disclose wherein the two steering wires are connected to each of a cathode end and an anode end of the RF generator and wherein the manipulating part comprises: a switch being used to turn power on/off for the steering wires; and an RF electric current application button allowing RF electric current to be supplied to the steering wires, so as to allow the steering wires to act as RF electrodes, when the switch is an On state.
Rioux, in an analogous device, discloses wherein the two steering wires are connected to each of a cathode end and an anode end of the RF generator (conductive wires 46 are independent; one could function as current driver [understood to connect to the cathode] and the other as return [understood to connect to the anode] [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to connect the pull wires of Potter/Koblish to the anode and cathode as taught by Rioux in order to operate the device in a bipolar manner [0055].
Thompson, in an analogous device, discloses a switch being used to turn power on/off for the steering wires (any of activation switches 150a-c which control the transmission of electrical energy supplied from generator [0079], Fig. 1); and an RF electric current application button allowing RF electric current to be supplied to the steering wires, so as to allow the steering wires to act as RF electrodes, when the switch is an On state (any of activation switches 150a-c [0079], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the device of Potter/Koblish the switches for controlling the application of energy as taught by Thompson in order to operate the device [0079].
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794